By the Court.
These motions must both, be overruled-This is no mere statutory proceeding for the sale of lands to pay debts. It is an action to obtain the direction and judgment of the court as to the construction of the will, .and the duties of the executors in carrying the same into effect. The prayer for an order to sell real estate is merely incidental thereto, and in pursuance of the supposed directions of the will. The office of the receivers was not vacated by the appeal. The receivers in the Common Pleas .still remain in office, notwithstanding the appeal.

Ordered accordingly.